IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :          No. 2457 Disciplinary Docket No. 3
                                :
           Petitioner           :          No. 101 DB 2018
                                :
           v.                   :          Attorney Registration No. 74326
                                :
MICHAEL WILLIAM KWASNIK         :          (Philadelphia)
                                :
            Respondent          :

                                      ORDER

PER CURIAM
      AND NOW, this 6th day of July, 2018, upon consideration of the Verified

Statement of Resignation, Michael William Kwasnik is disbarred on consent from the

Bar of this Commonwealth, see Pa.R.D.E. 215, and he shall comply with the provisions

of Pa.R.D.E. 217. Respondent shall pay costs to the Disciplinary Board pursuant to

Pa.R.D.E. 208(g).